        Case 2:19-cv-00624-MJH Document 37-1 Filed 09/09/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BESSEMER SYSTEM FEDERAL CREDIT )
UNION,                              )
                                    )
           Plaintiff,               )
                                    )
                                                             Case No. 2:19-cv-00624-MJH
     vs.                            )
                                    )
FISERV SOLUTIONS, LLC, f/k/a FISERV )
SOLUTIONS, INC., and FISERV, INC.,  )
                                    )
           Defendants.              )

                      [PROPOSED] ORDER GRANTING
         DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S JURY DEMAND

       Defendants Fiserv Solutions, LLC (f/k/a Fiserv Solutions, Inc.) and Fiserv, Inc.’s (together,

“Defendants”) Motion to Strike Plaintiff Bessemer System Federal Credit Union’s (“Plaintiff”)

Jury Demand came before this Court on September 9, 2019. The Court having considered the

submissions, the applicable law, and the record in this case, and for all the reasons set forth by the

Court on the record:

       IT IS HEREBY ORDERED that Defendants’ Motion is GRANTED, and that this Court

HEREBY STRIKES Plaintiff’s demand for trial by jury on all of the claims for relief set forth in

Plaintiff’s Amended Complaint. Any trial of this action shall be to the Court.



Dated this ______ day of _____________, _________.



                                                      BY THE COURT:

                                                      _____________________________

                                                      Hon. Marilyn Horan, District Judge
